 Case 4:19-cv-05210-RMP           ECF No. 152   filed 09/19/19   PageID.3792 Page 1 of 25



1    Christopher B. Durbin (WSBA No. 41159)
     1700 Seventh Ave., Suite 1900
2    Seattle, WA 98101-1355
     Telephone: (206) 452-8700                                                    FILED IN THE
                                                                              U.S. DISTRICT COURT
3    Fax: (206) 452-8800                                                EASTERN DISTRICT OF WASHINGTON
     Email: cdurbin@cooley.com
4                                                                        Sep 19, 2019
     Attorneys for proposed amici curiae AMERICAN
5    ACADEMY OF PEDIATRICS, AMERICAN MEDICAL                                 SEAN F. MCAVOY, CLERK

     ASSOCIATION, AMERICAN COLLEGE OF PHYSICIANS,
6    WASHINGTON CHAPTER OF AMERICAN ACADEMY OF
     PEDIATRICS, and WASHINGTON STATE MEDICAL
7    ASSOCIATION
8
                               UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF WASHINGTON
10
     STATE OF WASHINGTON, et al.,                     Case No. 4:19-cv-5210-RMP
11
                        Plaintiff,                    BRIEF OF AMICI CURIAE
12                                                    AMERICAN ACADEMY OF
            v.                                        PEDIATRICS, AMERICAN MEDICAL
13                                                    ASSOCIATION, AMERICAN
     UNITED STATES DEPARTMENT                         COLLEGE OF PHYSICIANS,
14   OF HOMELAND SECURITY, et al.,                    WASHINGTON CHAPTER OF THE
                                                      AMERICAN ACADEMY OF
15                      Defendant.                    PEDIATRICS, AND WASHINGTON
                                                      STATE MEDICAL ASSOCIATION IN
16                                                    SUPPORT OF PLAINTIFFS’ MOTION
                                                      FOR PRELIMINARY INJUNCTION
17
                                                      NOTING DATE: October 15, 2019
18
                                                      Without Oral Argument
19
20
21
22
23
24
25
26
27
28
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                      COOLEY LLP
     MOTION FOR PRELIM. INJUNCTION                                             1700 Seventh Ave, Ste. 1900
                                                                                  Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                              (206) 452-8700
 Case 4:19-cv-05210-RMP                ECF No. 152           filed 09/19/19        PageID.3793 Page 2 of 25



1                                               TABLE OF CONTENTS
2                                                                                                                         PAGE
3    STATEMENT OF INTEREST...................................................................................... 1
4    BACKGROUND AND SUMMARY OF ARGUMENT .............................................. 2
     ARGUMENT ................................................................................................................. 4
5    I.   THE PUBLIC CHARGE REGULATION TARGETS KEY HEALTH AND
6         NUTRITION PROGRAMS AND ALLOWS FOR DISCRIMINATORY DECISION
          MAKING................................................................................................................ 4
7         A.    Utilization of Essential Health and Nutrition Programs Are
                Targeted by the Regulation ....................................................................... 5
8         B.    The Totality of the Circumstances Test Is so Vague It Will Result
9               In Discriminatory Decision Making ......................................................... 6
     II.  BOTH CITIZEN AND NON-CITIZEN CHILDREN WILL BE HARMED BY THE
10        PUBLIC CHARGE REGULATION ............................................................................. 8
11        A.    The Totality of Circumstances Test Will Disproportionally Impact
                Non-Citizen Children ................................................................................ 8
12        B.    Children’s Health Will Be Harmed by the Public Charge
                Regulation ................................................................................................. 9
13   III. THE PUBLIC CHARGE REGULATION WILL ACT AS A BARRIER TO HEALTH
14        CARE FOR PREGNANT AND POSTPARTUM WOMEN.............................................. 14
          A.    The Totality of Circumstances Test Will Disproportionally Impact
15              Pregnant and Postpartum Women ........................................................... 15
16        B.    Pregnant and Postpartum Women Will Be Directly Harmed by the
                Public Charge Regulation ....................................................................... 15
17   IV. THE PUBLIC CHARGE REGULATION WILL ALSO PARTICULARLY HARM
          INDIVIDUALS WITH DISABILITIES AND CHRONIC HEALTH CONDITIONS .............. 19
18        A.    The Totality of Circumstances Test Will Disproportionally Impact
19              Individuals with Disabilities ................................................................... 19
          B.    Individuals with Disabilities Will Suffer Negative Consequences to
20              Their Health and Well-Being .................................................................. 19
21   CONCLUSION ............................................................................................................ 21

22
23
24
25
26
27
28
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                                             COOLEY LLP
                                                                                                      1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                               i                                       Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                                                     (206) 452-8700
 Case 4:19-cv-05210-RMP                  ECF No. 152           filed 09/19/19         PageID.3794 Page 3 of 25



1                                              TABLE OF AUTHORITIES
2
                                                                                                                         PAGE(S)
3    STATUTES
4    8 U.S.C. § 1182(a)(4)(A) ................................................................................................ 3
5
     Immigration and Nationality Act, Section 212(a)(4)...................................................... 3
6
     §212.22(c)(1)(iii) ............................................................................................................ 9
7
8    OTHER AUTHORITIES

9    8 C.F.R.
        § 212.21 ..................................................................................................................... 4
10
        § 212.21(a) ................................................................................................................. 3
11      § 212.21(a)(5)(iv) ...................................................................................................... 9
        § 212.21(b) ................................................................................................................. 5
12
        § 212.21(d)(2) ............................................................................................................ 8
13      § 212.22(a) ................................................................................................................. 6
        § 212.22(a), (b) .......................................................................................................... 3
14
        § 212.22(b)(1) ............................................................................................................ 8
15      § 212.22(b)(2) .................................................................................................... 9, 135
        § 212.22(b)(2)(i) ........................................................................................................ 6
16
        § 212.22(b)(2)(ii) ....................................................................................................... 7
17      § 212.22(b)(3) ............................................................................................................ 8
        § 212.22(b)(5) ............................................................................................................ 8
18
        § 212.22(b), (c) .......................................................................................................... 6
19      § 212.22(c) ................................................................................................................. 3
        § 212.22(c)(1) .......................................................................................................... 15
20
        § 212.22(c)(1)(iii)(B) ............................................................................................... 15
21      § 213.1(b) ................................................................................................................. 15
22   42 C.F.R. §34 et seq ........................................................................................................ 7
23
     64 Fed. Reg. 28689-01 (May 26, 1999).......................................................................... 3
24
     84 Fed. Reg. 41292-01 (Aug. 14, 2019) ................................................................ passim
25
26
27
28
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                                                 COOLEY LLP
                                                                                                          1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                                      ii                                   Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                                                         (206) 452-8700
 Case 4:19-cv-05210-RMP           ECF No. 152   filed 09/19/19   PageID.3795 Page 4 of 25



1                                       STATEMENT OF INTEREST
2           The American Academy of Pediatrics (“AAP”), the American Medical
3    Association (“AMA”), the American College of Physicians (“ACP”), the Washington
4    Chapter of the American Academy of Pediatrics (WCAAP), and the Washington State
5    Medical Association (WSMA) (collectively, “Amici”) respectfully submit this brief as
6    amici curiae in support of Plaintiffs’ Motion for Preliminary Injunction. Amici are
7    leading medical organizations in the United States whose members collectively provide
8    medical care to the most vulnerable groups of people in society, including children,
9    pregnant women, and persons who are disabled or those who suffer from chronic
10   illnesses.
11          The AAP is a non-profit professional membership organization of 67,000
12   primary care pediatricians and pediatric medical subspecialists, and pediatric surgical
13   specialists dedicated to the health and well-being of infants, children, adolescents, and
14   young adults. AAP believes that the future prosperity and well-being of the United
15   States depends on the health and vitality of all of its children, without exception. Access
16   to health care, nutrition, and housing assistance programs ensures that children grow up
17   healthy and strong. AAP is uniquely positioned to understand the impact of the
18   Administration’s public charge regulation on the health of vulnerable populations,
19   including children.
20          Amicus curiae the AMA is the largest professional association of physicians,
21   residents and medical students in the United States. Additionally, through state and
22   specialty medical societies and other physician groups seated in its House of Delegates,
23   substantially all U.S. physicians, residents and medical students are represented in the
24   AMA’s policy making process. AMA members practice in every state and in every
25   medical specialty. The AMA was founded in 1847 to promote the art and science of
26   medicine and the betterment of public health, and these remain its core purposes. The
27   AMA joins this brief on its own behalf and as a representative of the Litigation Center
28   of the AMA and the State Medical Societies. The Litigation Center is a coalition among
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                    COOLEY LLP
                                                                             1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                  1                           Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                            (206) 452-8700
 Case 4:19-cv-05210-RMP           ECF No. 152   filed 09/19/19   PageID.3796 Page 5 of 25



1    the AMA and the medical societies of each state and the District of Columbia, whose
2    mission is to advance the interests of the medical profession and their patients in the
3    courts. The AMA is exceptionally well-suited to appreciate the impact of the Regulation
4    on the health of vulnerable populations.
5           Amicus curiae the ACP is the largest medical specialty organization and the
6    second-largest physician group in the United States. ACP members include 159,000
7    internal medicine physicians (internists), related subspecialists, and medical students.
8    Internal medicine physicians are specialists who apply scientific knowledge and clinical
9    expertise to the diagnosis, treatment, and compassionate care of adults across the
10   spectrum from health to complex illness.
11          Amicus curiae WCAAP represents over 1100 pediatric health care providers
12   from across Washington State. WCAAP’s mission is to optimize the health and well-
13   being of children and their families while advancing pediatric care. WCAAP frames
14   and leads the public discussion on child health issues, advances public policy to benefit
15   children, and empowers pediatricians to provide quality medical care.
16          Amicus curiae WSMA represents 11,300 physicians, residents, medical students
17   and physician assistants throughout Washington state. Our mission is to advance strong
18   physician leadership and advocacy to shape the future of medicine and advance quality
19   care for all Washingtonians. Our vision: to make Washington the best place to practice
20   medicine and to receive care.
21          Amici submit this brief in support of Plaintiffs’ motion for preliminary injunction
22   to highlight for the Court the immediate and irreparable harm that will impact millions
23   of vulnerable individuals if Plaintiffs’ motion is denied.
24                    BACKGROUND AND SUMMARY OF ARGUMENT
25          The United States Department of Homeland Security (“DHS”) has drastically
26   overhauled decades of precedent and Congressional intent by promulgating
27   Inadmissiblity on Public Charge Grounds, 84 Fed. Reg. 41292-01 (Aug. 14, 2019) (the
28   “Regulation”).        The Regulation dramatically alters the factors considered by
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                    COOLEY LLP
                                                                             1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                 2                            Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                            (206) 452-8700
 Case 4:19-cv-05210-RMP           ECF No. 152   filed 09/19/19   PageID.3797 Page 6 of 25



1    immigration officials in evaluating whether a non-citizen seeking to immigrate or adjust
2    their immigration status will become a “public charge.”1 Prior to this Regulation, public
3    charge referred to an individual who was likely to become primarily dependent on the
4    government, such as someone who received cash assistance for income maintenance or
5    was institutionalized in a government-funded long-term care facility.2 The use of
6    benefits such as health services or nutrition assistance were not considered in the public
7    charge determination.
8             The Regulation now interprets public charge to be an immigrant “who receives
9    one or more public benefits,…for more than 12 months in the aggregate within any 36-
10   month period (such that, for instance, receipt of two benefits in one month counts as
11   two months.)”3 The definition of “public benefits” has also been enlarged to now
12   include health, nutrition, and housing programs such as non-emergency Medicaid for
13   non-pregnant adults and Supplemental Nutritional Assistance Program (“SNAP”).
14            Application of the Regulation’s totality of the circumstances test and
15   consideration of the minimum factors4 (age, health, family status, education and skills,
16   and financial status) will have a disparate impact on certain groups including children,
17   pregnant women, and persons suffering from disabilities and chronic health conditions.
18   The receipt of public benefits is deemed to be a “heavily weighted” negative factor,5
19
     1
20       Under Section 212(a)(4) of the Immigration and Nationality Act (“INA”), an
21   individual seeking admission to the United States or seeking to adjust status is
22   inadmissible if the individual is likely at any time to become a public charge. See 8
23   U.S.C. § 1182(a)(4)(A).
     2
24       Field Guidance on Deportability and Inadmissibility on Public Charge Grounds, 64
25   Fed. Reg. 28689-01 (May 26, 1999).
     3
26       8 C.F.R. § 212.21(a).
     4
27       8 C.F.R. § 212.22(a), (b).
     5
28       8 C.F.R. § 212.22(c).
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                    COOLEY LLP
                                                                             1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                 3                            Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                            (206) 452-8700
 Case 4:19-cv-05210-RMP           ECF No. 152   filed 09/19/19   PageID.3798 Page 7 of 25



1    and by expanding the definition of public benefits to include health and nutrition
2    programs,6 the impact of the Regulation on vulnerable populations is amplified.
3    Though DHS claims the Regulation is intended to promote self-sufficiency, there is no
4    evidence that chilling the use of health and nutrition benefits will result in an increase
5    in income, employment, or educational status of immigrants. Amici submit this brief
6    to describe the deleterious impact this Regulation will have on the health of vulnerable
7    populations. These sweeping and detrimental changes will ultimately result in far
8    greater costs to the public’s health than any purported benefit offered by DHS.
9                                           ARGUMENT
10   I.      THE PUBLIC CHARGE REGULATION TARGETS KEY HEALTH AND NUTRITION
             PROGRAMS AND ALLOWS FOR DISCRIMINATORY DECISION MAKING.
11
             The Regulation upends decades of settled policy with regard to public charge.
12
     Historically, an immigrant could be deemed inadmissible if an immigration official
13
     concluded that the immigrant was likely to become a public charge—interpreted to
14
     mean primarily dependent on public assistance. The Regulation now broadly defines
15
     “public charge” to include anyone who has received or is likely to receive a wide range
16
     of public benefits. The programs targeted by the Regulation include medical benefits
17
     such as Medicaid, nutrition benefits such as SNAP, and housing assistance—all of
18
     which may be integral to keep immigrants and their family members healthy, fed, and
19
     sheltered.7 The Regulation employs a “totality of the circumstances” test which is so
20
     all-encompassing that vulnerable populations such as children, pregnant women and
21
     individuals with disabilities are uniquely at risk for discrimination under the test simply
22
     because of their age or health status.
23
24
25
     6
26       8 C.F.R. § 212.21 ((except for non-citizen immigrants under 21 years old or pregnant
27   women or up to 60 days postpartum).
     7
28       8 C.F.R. § 212.21.
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                    COOLEY LLP
                                                                             1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                 4                            Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                            (206) 452-8700
 Case 4:19-cv-05210-RMP           ECF No. 152   filed 09/19/19   PageID.3799 Page 8 of 25



1            A.     Utilization of Essential Health and Nutrition Programs Are Targeted
                    by the Regulation.
2
3            The Regulation expands the definition of “[p]ublic benefit” to include significant
4    non-cash benefit programs including SNAP, Medicaid, and Section 8 housing benefits.8
5    These types of non-cash public benefit programs have been key to upward mobility for
6    generations of immigrants. This expansion of the definition of public benefit will affect
7    many immigrant families, especially those with low to moderate incomes. For example,
8    the Regulation gives immigration officers broad discretion to make a public charge
9    determination based on whether an immigrant may utilize, at some point in the future,
10   Medicaid, SNAP, or housing benefits. Certain groups of immigrants, such as parolees
11   or those subject to withholding of removal, would be penalized for utilizing Medicaid
12   if they ever sought to adjust their immigration status through a family member.
13   Immigrants with health conditions that require “extensive treatment” who receive health
14   coverage through state-funded programs would be penalized if they cannot demonstrate
15   an ability to purchase private insurance.
16           Equally significant, the Regulation’s chilling effect will impact many additional
17   families.    The Regulation has already resulted in widespread confusion and fear
18   throughout the immigrant community, causing many to forego such assistance
19   including assistance for which they are legally entitled under federal or state law. In
20   fact, there was an increase in the child uninsurance rate in 2018 to 5.5% which is largely
21   because of a decline in children’s Medicaid and CHIP coverage rates.9 Rates of decline
22
     8
23       8 C.F.R. § 212.21(b).
     9
24       https://www.census.gov/library/stories/2019/09/uninsured-rate-for-children-in-
25   2018.html (reporting that Hispanic children were more likely to be uninsured than
26   children from other races and non-Hispanic origin groups. Between 2017 and 2018,
27   the uninsured rate increased 1.0 percentage point for Hispanic children and 0.5
28   percentage points for non-Hispanic Whites).
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                    COOLEY LLP
                                                                             1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                 5                            Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                            (206) 452-8700
 Case 4:19-cv-05210-RMP           ECF No. 152   filed 09/19/19   PageID.3800 Page 9 of 25



1    were highest for Hispanic children. Sadly, this puts parents and children at risk for
2    poorer health outcomes, additional economic hardship, and long-term consequences.
3             B.    The Totality of the Circumstances Test Is so Vague It Will Result in
                    Discriminatory Decision Making.
4
5             The Regulation is problematic in that its application by immigration officers is
6    likely to result in inconsistent and discriminatory outcomes. The Regulation states that
7    the public charge determination “must be based on the totality of the alien’s
8    circumstances by weighing all factors that are relevant to whether the alien is more
9    likely than not…to receive one or more public benefits . . . .”10 While on its face, the
10   Regulation describes the determination as based on a totality of the circumstances, it is
11   anything but. The immigration officer is instructed to consider a set of minimum factors
12   (age, health, family status, education and skills, and financial status), heavily weighted
13   negative factors (e.g., employment status, receipt of public benefits, diagnosis of an
14   extensive medical condition without adequate private insurance), and heavily weighted
15   positive factors (household income of at least 250% of the federal poverty guidelines,
16   employment with an income of at least 250% of federal poverty guidelines, and private
17   health insurance).11 There is no guidance provided on how to balance the competing
18   factors, especially when in many cases some factors have more impact than others.
19            Most significantly, the application of each of these factors will have a disparate
20   impact on vulnerable populations. For example, as discussed in more detail below,
21   children will automatically have their age counted against them. In addition, the
22   inclusion of one factor in particular—“health”—will likely result in discrimination
23   across the board. The Regulation states:
24            DHS will consider whether the alien’s health makes the alien more likely
25            than not to become a public charge at any time in the future, including
26
     10
27        8 C.F.R. § 212.22(a) (emphasis added).
     11
28        8 C.F.R. § 212.22(b), (c).
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                    COOLEY LLP
                                                                             1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                 6                            Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                            (206) 452-8700
 Case 4:19-cv-05210-RMP          ECF No. 152   filed 09/19/19   PageID.3801 Page 10 of 25



1             whether the alien has been diagnosed with a medical condition that is likely
2             to require extensive medical treatment or institutionalization or that will
3             interfere with the alien’s ability to provide and care for himself or herself,
4             to attend school, or to work upon admission or adjustment of status.12
5    This implicit definition of “medical condition” is so broad as to be unworkable. There
6    is no guidance provided as to what “extensive medical treatment” consists of, or what
7    type of medical condition would rise to the level of “interfer[ing]” with work or school.
8    This vague standard could include anything from a condition requiring the use of
9    expensive medical equipment such as a power wheelchair to a child’s learning disability
10   that requires an Individualized Education Plan.
11            The Regulation further provides that the immigration official can rely on
12   evidence that includes, but is not limited to, (i) an immigration medical examination, or
13   if the immigration officer finds the report to be incomplete (ii) evidence of such a
14   medical condition.13 There is no further requirement of the type or quality of such
15   “evidence,” including whether the evidence must be documented by a medical
16   professional. Moreover, the Regulation expressly states that the immigration officer is
17   not limited to these two categories of evidence. The Regulation provides no restrictions
18   on what the immigration officer can consider when evaluating an immigrant’s health.
19   This provision has the potential of allowing an immigration official to act as an
20   unqualified medical expert, with no oversight.14
21            The Regulation expands the definition of public benefit and relies on an
22
     12
23        8 C.F.R. § 212.22(b)(2)(i).
     13
24        8 C.F.R. § 212.22(b)(2)(ii).
     14
25        Not only is it manifestly unjust for an immigration officer, with no medical training,
26   to make a determination about the health status of an immigrant, such a scenario
27   contravenes 42 C.F.R. §34 et seq (setting forth the requirements for medical
28   examinations of aliens).
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                     COOLEY LLP
                                                                              1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                 7                             Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                             (206) 452-8700
 Case 4:19-cv-05210-RMP          ECF No. 152   filed 09/19/19   PageID.3802 Page 11 of 25



1    ambiguous “totality of circumstances” test to evaluate whether an immigrant is or will
2    become a public charge. The application of this Regulation will have a negative impact
3    on the health of immigrants and their families and an even more severe effect on the
4    health of vulnerable populations, including children, pregnant women, and disabled
5    individuals. The impact of this rule on each of these vulnerable populations is set forth
6    in more detail below.
7    II.      BOTH CITIZEN AND NON-CITIZEN CHILDREN WILL BE HARMED                            BY THE
              PUBLIC CHARGE REGULATION.
8
9             The Regulation will have a devastating impact on children in this country—
10   increasing the likelihood that immigrant children will be designated a public charge and
11   reducing access to health and nutrition benefits for all children, including U.S. citizens.
12            A.    The Totality of Circumstances Test Will Disproportionally Impact
                    Non-Citizen Children.
13
14            Immigrant children are plainly disadvantaged by the Regulation’s “totality of
15   circumstances” public charge test. At the very least, a child’s age will count against
16   him or her as a negative factor.15 A child will also be penalized by the “education and
17   skills” factor, as it is unlikely the child could demonstrate “adequate education and skills
18   to either obtain or maintain lawful employment.”16 Additional negative factors are
19   related to larger family size (implicated if the child has siblings) or if the child resides
20   in a single parent household.17 If the child has a medical condition that requires
21
     15
22        8 C.F.R. § 212.22(b)(1) (“When considering an alien’s age, DHS will consider
23   whether the alien’s age makes the alien more likely than not to become a public
24   charge at any time in the future, such as by impacting the alien’s ability to work,
25   including whether the alien is between the age of 18 and the minimum ‘early
26   retirement age’ for Social Security . . . .”).
     16
27        8 C.F.R. § 212.22(b)(5).
     17
28        8 C.F.R. § 212.21(d)(2); 8 C.F.R. § 212.22(b)(3).
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                   COOLEY LLP
                                                                            1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                 8                           Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                           (206) 452-8700
 Case 4:19-cv-05210-RMP          ECF No. 152   filed 09/19/19   PageID.3803 Page 12 of 25



1    “extensive medical treatment” or “interfere[s]” with the child’s ability to attend school,
2    this will count as a negative factor.18 One study reported that 4.8 million children in
3    need of medical attention live in households with at least one noncitizen adult and are
4    insured by Medicaid or CHIP.19 This includes a significant number of children with at
5    least one potentially life-threatening condition or illness, including asthma, influenza,
6    diabetes, epilepsy, or cancer.20 Children who live with such medical conditions and
7    who reside in households that cannot obtain or afford private health insurance would be
8    penalized with a heavily weighted negative factor under §212.22(c)(1)(iii).
9               While the Regulation exempts from the public benefits definition the receipt of
10   Medicaid benefits by immigrants under the age of 21,21 consideration of all the factors
11   in the “totality of circumstances” test will make it uniquely difficult for children,
12   particularly those with health challenges or those in lower income households, to avoid
13   being determined a public charge.
14              B.    Children’s Health Will Be Harmed by the Public Charge Regulation.
15              The impact of the Regulation on the health and well-being of all children in
16   immigrant families cannot be understated. Many such families rely on government
17   programs for preventive, rehabilitative, habilitative, and emergency health needs as well
18   as supplemental nutrition. This Regulation will cause, or already has caused, families
19   to disenroll from these programs.
20
     18
21        8 C.F.R. § 212.22(b)(2).
     19
22        “[I]n need of medical attention” was defined in the study to be “children with a
23   current or recent medical diagnosis, disability, and/or need for specific therapy.” Leah
24   Zallman, Changing Public Charge Immigration Rules: The Potential Impact on
25   Children Who Need Care, CALIFORNIA HEALTH CARE FOUNDATION, (October 23,
26   2018), https://www.chcf.org/publication/changing-public-charge-immigration-rules/.
     20
27        Id.
     21
28        8 C.F.R. § 212.21(a)(5)(iv).
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                   COOLEY LLP
                                                                            1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                 9                           Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                           (206) 452-8700
 Case 4:19-cv-05210-RMP          ECF No. 152    filed 09/19/19   PageID.3804 Page 13 of 25



1               The Regulation will have a chilling effect on programs specifically identified,
2    such as SNAP and Medicaid. The fear and confusion over what is covered by the
3    Regulation will also result in a chilling effect on programs that are not explicitly called
4    out, such as the Children’s Health Insurance Program (CHIP), the Special Supplemental
5    Nutrition Program for Women, Infants, and Children (WIC), and state-funded Medicaid
6    programs.
7               This chilling effect is real, measurable, and exacerbated by the final Regulation.
8    When the Regulation was published, before it was even finalized, immigrant families
9    shied away from government healthcare programs and regular doctor’s appointments.22
10   A study reported that one-seventh of all adults in immigrant families reported avoiding
11   non-cash public benefits over the past year because of fear that their legal immigration
12   status would be harmed.23 Low-income members of immigrant families reported even
13   higher rates of avoidance.24 Of this group that avoided benefits, 46% avoided nutrition
14   benefits (SNAP), 42% avoided medical benefits (Medicaid and CHIP), and 33%
15   avoided public housing subsidies.25 Notably, this chilling effect was measurable before
16   the final Regulation was published, and it is expected that the rates of avoidance will be
17   markedly higher once it is enforced.
18              Children will lose health coverage—whether due to chilling effects or their
19
     22
20        See Lena O’Rourke, Trump’s Public Charge Proposal Is Hurting Immigrant
21   Families Now, PROTECTING IMMIGRANT FAMILIES (Apr. 2019),
22   https://www.chn.org/wp-content/uploads/2019/04/ProtectingImmigrantFamilies.pdf.
     23
23        Hamutal Bernstein et al., One in Seven Adults in Immigrant Families Reported
24   Avoiding Public Benefit Programs in 2018, URBAN INSTITUTE (May 2019),
25   https://www.urban.org/sites/default/files/publication/100270/one_in_seven_adults_in_
26   immigrant_families_reported_avoiding_publi_2.pdf.
     24
27        Id.
     25
28        Id.
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                     COOLEY LLP
                                                                              1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                 10                            Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                             (206) 452-8700
 Case 4:19-cv-05210-RMP          ECF No. 152   filed 09/19/19   PageID.3805 Page 14 of 25



1    households being directly targeted by this Regulation—to potentially disastrous
2    effects.26 A study found that disenrollment of children in need of medical care would
3    likely contribute to child deaths and future disability.27 Foregoing regular treatment for
4    such children will likely lead to increased health care costs and disastrous outcomes.28
5    For these vulnerable children, the loss of health coverage would be catastrophic.
6             While the loss of health coverage by parents has a significant negative impact on
7    their children’s health coverage, the converse is also true. When parents gain access to
8    health coverage, their children also gain access to health coverage.29               It is well
9    documented that children who access health care early on have long-term improved
10   health and educational outcomes. For example, increased access to health insurance
11   such as Medicaid in early childhood leads to long-term health improvements such as a
12   decline in prevalence of high blood pressure, reduced adult hospitalizations, reduction
13   in self-reported rates of disability, and reduced mortality in teenage and adult years.30
14
     26
15        Karpman, M. and G. Kenney, Health Insurance Coverage for Children and
16   Parents: Changes Between 2013 and 2017, URBAN INSTITUTE, September 7, 2017.
17   http://hrms.urban.org/quicktakes/health-insurance-coveragechildrenparents-march-
18   2017.html.
     27
19        See Leah Zallman et al., Implications of Changing Public Charge Immigration
20   Rules for Children Who Need Medical Care, JAMA PEDIATR., at E4, E5 (July 1,
21   2019).
     28
22        See id.
     29
23        Hudson, J. L., & Moriya, A. S. (2017). Medicaid Expansion For Adults Had
24   Measurable ‘Welcome Mat’ Effects On Their Children, HEALTH AFFAIRS, 36(9),
25   1643-1651. doi:10.1377/hlthaff.2017.0347.
26   https://www.healthaffairs.org/doi/pdf/10.1377/hlthaff.2017.0347
     30
27        Karina Wagnerman et al., Medicaid Is A Smart Investment in Children, (March
28   2017), at 4-5, https://ccf.georgetown.edu/wpcontent/uploads/2017/03/
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                   COOLEY LLP
                                                                            1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                11                           Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                           (206) 452-8700
 Case 4:19-cv-05210-RMP          ECF No. 152   filed 09/19/19   PageID.3806 Page 15 of 25



1    The benefits to providing insurance coverage to children are wide ranging, including
2    improving children’s access to health and dental care, improving parental satisfaction,
3    and saving money.31 Access to health insurance during childhood also increases the
4    likelihood of graduating from high school and attending college, as well as achieving a
5    higher earning potential.32
6               Furthermore, access to nutritious food is fundamental to the healthy development
7    of all children. SNAP is the largest federal nutrition program that allows recipients to
8    buy healthy food. Children in immigrant families that receive SNAP benefits are more
9    likely to be in good or excellent health, be food secure, and reside in stable housing.33
10   These families have more resources to afford medical care and prescription
11   medications, compared to families who do not participate in SNAP.34 Significantly, an
12
13   MedicaidSmartInvestment.pdf
     31
14        Lisa Clemens et al., How Well Is CHIP Addressing Oral Health Care Needs and
15   Access for Children?, Academic Pediatrics 15:13 Suppl., (May-June 2015),
16   https://www.sciencedirect.com/science/article/pii/S1876285915000649; Zhou J. Yu et
17   al., Associations among dental insurance, dental visits, and unmet needs of US
18   children, THE JOURNAL OF THE AMERICAN DENTAL ASSOCIATION, 148:2 (February
19   2017); https://www.sciencedirect.com/science/article/abs/pii/S0002817716309047;
20   Glenn Flores et al., The health and healthcare impact of providing insurance coverage
21   to uninsured children: A prospective observational study, BMC PUBLIC HEALTH,
22   17:553 (May 23, 2017), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5463460/
     32
23        Id. at 5, 6.
     33
24        CHILDREN’S HEALTHWATCH, Report Card On Food Security & Immigration:
25   Helping Our Youngest First-Generation Americans To Thrive, (February 2018),
26   http://childrenshealthwatch.org/wp-content/uploads/Report-Card-on-Food-Insecurity-
27   and-Immigration-Helping-Our-Youngest-First-Generation-Americans-to-Thrive.pdf.
     34
28        Id.
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                   COOLEY LLP
                                                                            1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                12                           Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                           (206) 452-8700
 Case 4:19-cv-05210-RMP          ECF No. 152   filed 09/19/19   PageID.3807 Page 16 of 25



1    additional year of SNAP eligibility for young children with immigrant parents is
2    associated with significant health benefits in later childhood and adolescence.35
3             These results are not surprising: nutrition is one of the greatest environmental
4    influences on the development of babies in the womb and during infancy.36 A healthy
5    balance of essential nutrients during a child’s formative periods is imperative for normal
6    brain development.37 Neuroscientists describe such formative periods as “critical
7    periods” and “sensitive periods” to emphasize the vulnerability of a child’s developing
8    brain.38 During such periods, nutrient deficiencies can have irreversible long-term
9    consequences such as preventing children from fully developing their potentials in
10   sensori-motor, cognitive-language, and social-emotional functions.39 Such failures to
11   optimize brain development early in life have substantial and long-lasting ramifications.
12   Studies have shown that children that do not meet certain developmental milestones are
13   less likely to remain and succeed in school, less likely to earn higher incomes as adults,
14   and less likely to provide adequate nutrition and educational opportunities to their own
15
16
     35
17        Chloe N. East, The Effect of Food Stamps on Children’s Health: Evidence from
18   Immigrants’ Changing Eligibility, Working Paper, (August 6, 2017),
19   http://www.chloeneast.com/uploads/8/9/9/7/8997263/east_fskids_r_r.pdf
     36
20        See Peter J. Morgane et al., Effects of prenatal protein malnutrition on the
21   hippocampal formation, 26 NEUROSCIENCE AND BIOBEHAVIORAL REV. 471, 474
22   (2002).
     37
23        See Sarah E. Cusick & Michael K. Georgieff, The Role of Nutrition in Brain
24   Development: The Golden Opportunity of the “First 1000 Days”, 175 J. PEDIATRICS
25   16 (Aug. 2016).
     38
26        See id.
     39
27        See id. See also Susan P. Walker et al., Child development: risk factors for adverse
28   outcomes in developing countries, 369 LANCET 145 (2007).
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                   COOLEY LLP
                                                                            1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                13                           Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                           (206) 452-8700
 Case 4:19-cv-05210-RMP          ECF No. 152   filed 09/19/19   PageID.3808 Page 17 of 25



1    children.40
2             Disincentivizing the use of SNAP or other public food security benefits by
3    immigrant families will result in enduring damage to the collective health and proper
4    development of all children in such families.41 Such damage will only be compounded
5    over time as affected children suffer from higher likelihoods of falling short of their full
6    developmental potential, lower achievement in school, and having less satisfaction from
7    their professional careers.42 Access to medical care and adequate nutrition allows early
8    identification of any issues before they become more serious or costly to treat. Given
9    the serious and irreparable health risks to children that will directly result from a lack
10   of access to health and nutrition programs, enforcement of the Regulation should be
11   enjoined.
12   III.     THE PUBLIC CHARGE REGULATION WILL ACT AS                 A   BARRIER     TO    HEALTH
              CARE FOR PREGNANT AND POSTPARTUM WOMEN.
13
14            In addition to children, the Regulation will greatly hamper the ability of pregnant
15   and postpartum women to obtain or maintain legal immigration status. Equally
16   important, the Regulation will have a tragic effect on the health of this population.
17
18
     40
19        See e.g., Anthony Lake, Early childhood development – global action is overdue,
20   378 LANCET 1277 (Oct. 8, 2011); Patrice L. Engle et al., Strategies for reducing
21   inequalities and improving developmental outcomes for young children in low-income
22   and middle-income countries, 378 LANCET 1339 (Oct. 8, 2011); Susan P. Walker et
23   al., Inequality in early childhood: risk and protective factors for early child
24   development, 378 LANCET 1325, 1334 (Oct. 8, 2011).
     41
25        See Leah Zallman et al., Implications of Changing Public Charge Immigration
26   Rules for Children Who Need Medical Care, JAMA PEDIATR., at E4-E5 (July 1,
27   2019).
     42
28        Id. at E5.
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                    COOLEY LLP
                                                                             1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                14                            Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                            (206) 452-8700
 Case 4:19-cv-05210-RMP           ECF No. 152   filed 09/19/19   PageID.3809 Page 18 of 25



1             A.    The Totality of Circumstances Test Will Disproportionally Impact
                    Pregnant and Postpartum Women.
2
3             Under the Regulation’s totality of circumstances test, women could be penalized
4    for being pregnant or for having given birth. As discussed above in Section I.B., the
5    Regulation explicitly mandates that a heavily-weighted negative factor is the
6    immigrant’s “health,” including diagnosis of a medical condition requiring extensive
7    medical treatment or interfering with care, school, or work.”43 If the individual does
8    not have private health insurance, this will be considered as an additional heavily
9    weighted negative factor.44 If an individual has one or more heavily weighted negative
10   factor, “DHS generally will not favorably exercise discretion to allow submission of a
11   public charge [surety] bond.”45 A pregnant woman (or one who has recently given
12   birth)—especially        a    woman     who    has   suffered    serious    pregnancy-related
13   complications—who is unable to afford private insurance to cover the birth or post-
14   partum care will plainly be penalized. Moreover, while the Regulation exempts receipt
15   of Medicaid benefits for women who are pregnant and for 60 days post-partum as a
16   factor in the public charge determination, Medicaid-eligible immigrants who utilize the
17   program after the 60-day postpartum period would be given a “heavily weighted
18   negative factor.”46
19            B.    Pregnant and Postpartum Women Will Be Directly Harmed by the
                    Public Charge Regulation.
20
21            As with other vulnerable populations, the Regulation will have the effect of
22   reducing the use of social safety net programs by pregnant women and those who
23   recently gave birth. These barriers to prenatal and postnatal care will have a drastic
24
     43
25        8 C.F.R. § 212.22(b)(2).
     44
26        8 C.F.R. § 212.22(c)(1)(iii)(B).
     45
27        8 C.F.R. § 213.1(b).
     46
28        8 C.F.R. § 212.22(c)(1).
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                       COOLEY LLP
                                                                                1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                 15                              Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                               (206) 452-8700
 Case 4:19-cv-05210-RMP          ECF No. 152   filed 09/19/19   PageID.3810 Page 19 of 25



1    impact on the health of these women, their babies, and other family members. Regular
2    prenatal care is proven to help prevent and detect serious pregnancy complications in
3    the mother, including hypertension, infection, and anemia.47 Not surprisingly, lack of
4    adequate prenatal care contributes to higher rates of maternal mortality.48 Foregoing
5    postpartum care, which is crucial to the health and well-being of mothers, newborns,
6    and families, could also mean that women endure postpartum depression without proper
7    medical, social, and psychological care, skip doctor’s visits that address infant feeding,
8    nutrition, and physical activity, or leave other postpartum health issues unaddressed.49
9
     47
10        Swartz JJ et al., Expanding prenatal care to unauthorized immigrant women and the
11   effect on infant health, OBSTET GYNECOL., 130(5): 938–945 (November 2017) (citing
12   Mbuagbaw L, Medley N, Darzi AJ, Richardson M, Habiba Garga K, Ongolo-Zogo P.,
13   Health system and community level interventions for improving antenatal care
14   coverage and health outcomes, COCHRANE DATABASE SYST REV. 2015; (12)
15   CD010994. doi: 10.1002/14651858.CD010994.pub2.)
     48
16        Jacques Balayla & Haim Arie Abenhaim, Inadequate Prenatal Care Utilization
17   and Risks of Infant Mortality and Poor Birth Outcome: A Retrospective Analysis of
18   28,729,765 U.S. Deliveries over 8 Years, AMERICAN JOURNAL OF PERINATOLOGY
19   (2012), https://www.researchgate.net/profile/Jacques_Balayla2/publication/
20   230573498_Inadequate_Prenatal_Care_Utilization_and_Risks_of_Infant_Mortality_a
21   nd_Poor_Birth_Outcome_A_Retrospective_Analysis_of_28729765_US_Deliveries_o
22   ver_8_Years/links/0deec526dabeb49c3f000000/Inadequate-Prenatal-Care-Utilization-
23   and-Risks-of-Infant-Mortality-and-Poor-Birth-Outcome-A-Retrospective-Analysis-of-
24   28-729-765-US-Deliveries-over-8-Years.pdf.
     49
25        See The American College of Obstetricians and Gynecologists, Ob-Gyns Stress the
26   Importance of Postpartum Care: The Fourth Trimester (2016),
27   https://www.acog.org/About-ACOG/News-Room/News-Releases/2016/Ob-Gyns-
28   Stress-the-Importance-of-Postpartum-Care-The-Fourth-Trimester.
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                   COOLEY LLP
                                                                            1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                16                           Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                           (206) 452-8700
 Case 4:19-cv-05210-RMP          ECF No. 152    filed 09/19/19   PageID.3811 Page 20 of 25



1               The lack of prenatal care can have serious implications for children, affecting
2    their birth and early health outcomes.50 Prenatal care has been shown to be associated
3    with decreased incidence of low birth weight and newborn death.51 For example,
4    researchers studying the expansion of Emergency Medicaid Plus program in Oregon
5    which resulted in expanding access to prenatal care found “a significant decrease in
6    both the probability of extremely low birth weight infants and infant death with access
7    to prenatal care.”52 The decrease in infant mortality associated with expanded access to
8    prenatal care was so great that it measured “greater than the 30-year reduction in infant
9    mortality from Sudden Infant Death Syndrome (SIDS) associated with the “Back to
10   Sleep” campaign.”53
11              Moreover, the United States already has the highest rate of maternal deaths in the
12   developed world and one of the highest rates of infant mortality.54 These rates are even
13   higher in low-income communities and among women of color.55 The CDC has
14   identified contributing factors to maternal mortality and strategies to prevent future
15   pregnancy-related deaths. These factors include community factors (e.g., unstable
16
     50
17        Megan M. Shellinger, et al., Improved Outcomes for Hispanic Women with
18   Gestational Diabetes Using the Centering Pregnancy Group Prenatal Care Model,
19   MATERNAL AND CHILD HEALTH JOURNAL (2016),
20   https://link.springer.com/article/10.1007/s10995-016-2114-x.
     51
21        Id.
     52
22        Id.
     53
23        Id.
     54
24        Emily E. Petersen et al., Vital Signs: Pregnancy-Related Deaths, United States,
25   2011–2015, and Strategies for Prevention, 13 States, 2013–2017, CDC, MORB
26   MORTAL WKLY REP (MMWR) 68(18): 423-29 (May 10, 2019) (available at
27   http://dx.doi.org/10.15585/mmwr.mm6818e1).
     55
28        Id.
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                     COOLEY LLP
                                                                              1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                 17                            Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                             (206) 452-8700
 Case 4:19-cv-05210-RMP          ECF No. 152   filed 09/19/19   PageID.3812 Page 21 of 25



1    housing, access to clinical care, and limited access to transportation) and system factors
2    (e.g., inadequate receipt of care and case coordination or management). Strategies to
3    address community factors include “increasing availability and use of group prenatal
4    care, prioritizing pregnant and postpartum women for temporary housing programs,
5    improving availability of transportation services covered by Medicaid, and improving
6    access to healthy foods and promoting healthy eating habits and weight management
7    strategies.”      Strategies to address system factors include “extend[ing] expanded
8    Medicaid coverage eligibility for pregnant women to include one year of postpartum
9    care.” Thus even if immigrant women are not penalized for using Medicaid during their
10   pregnancy and immediately after birth, they will be penalized for accessing these types
11   of medical safety-net programs that are demonstrated to reduce maternal mortality.
12              Moreover, DHS trivializes the immense cost of inadequate prenatal care to
13   society. Inadequate prenatal care is associated with an increased risk of preterm babies,
14   and the Institute of Medicine estimates that the medical costs for a preterm baby are
15   much greater than for a healthy newborn.56             Specifically, the economic burden
16   associated with preterm birth in the United States was at least $26.2 billion annually, or
17   $51,600 per infant born preterm.57 To put it in perspective, the average preterm/low
18   birth weight hospitalization cost $15,100 with a 12.9 day length of stay, whereas, an
19   uncomplicated newborn hospitalization cost $600 with a 1.9 day stay.58
20              Unless enjoined, the Regulation is highly likely to cause irreparable damage to
21   the health and well-being of immigrant pregnant and postpartum women, as well as the
22   health and cognitive development of millions of infants and young children.
23
     56
24        Behrman RE, Butler AS. (Eds) (2007) Preterm Birth. Causes, Consequences and
25   Prevention. Washington, DC National Academies Press.
     57
26        Id.
     58
27        R. B. Russell et al., Cost of Hospitalization for Preterm and Low Birth Weight
28   Infants in the United States, PEDIATRICS 120.1 (2007): E1-E9.
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                   COOLEY LLP
                                                                            1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                18                           Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                           (206) 452-8700
 Case 4:19-cv-05210-RMP          ECF No. 152   filed 09/19/19   PageID.3813 Page 22 of 25



1    IV.     THE PUBLIC CHARGE REGULATION WILL ALSO PARTICULARLY HARM
             INDIVIDUALS WITH DISABILITIES AND CHRONIC HEALTH CONDITIONS.
2
             The Public Charge Regulation would directly harm the health of immigrants with
3
     disabilities and make it harder for them to successfully apply for a visa or permanent
4
     legal status. Of even greater concern, the Regulation creates a strong incentive for these
5
     individuals to avoid accessing necessary health and other non-cash benefit programs.
6
             A.     The Totality of Circumstances Test Will Disproportionally Impact
7                   Individuals with Disabilities.
8
             Receipt of non-cash public benefits including Medicaid, inadequate private
9
     insurance, and a diagnosis with a medical condition that “will require extensive medical
10
     treatment” or “interfere with the individual’s ability to support himself or herself” are
11
     all heavily weighted negative factors in the public charge determination. As a result,
12
     this Regulation will have a devastating impact on the ability of immigrants with
13
     disabilities and chronic health conditions to obtain, adjust, or maintain legal residency
14
     in the United States.
15
             B.     Individuals with Disabilities Will Suffer Negative Consequences to
16                  Their Health and Well-Being.
17
             The Regulation acts as a significant roadblock for disabled immigrants and their
18
     families to become and remain self-sufficient. Public benefit programs, including
19
     Medicaid, are essential to facilitate educational and employment opportunities for
20
     people with disabilities and chronic conditions.           Medicaid covers primary care,
21
     preventative care, medical treatment, and supportive services for people with
22
     disabilities.59 For many, Medicaid is the only source for critical community living
23
     supports (like personal care services, nursing services, respite, intensive mental health
24
     services and employment supports).
25
26
     59
27        Congressional Research Service, Who Pays For Long-Term Services and Supports?
28   (Aug. 22, 2018), https://fas.org/sgp/crs/misc/IF10343.pdf
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                   COOLEY LLP
                                                                            1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                19                           Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                           (206) 452-8700
 Case 4:19-cv-05210-RMP          ECF No. 152   filed 09/19/19   PageID.3814 Page 23 of 25



1             There is a strong link between Medicaid and the ability of individuals with
2    disabilities to live independently, and Medicaid is critical to help ensure that individuals
3    with disabilities disabled individuals can attend school and work.60 For example, more
4    than 150,000 individuals with disabilities participate in Medicaid buy-in programs,
5    which provides Medicaid coverage for those who participate in the labor force.61 It is
6    well documented that these Medicaid buy-in participants earn more, work more,
7    contribute more in taxes, and rely less on food stamps than people with disabilities who
8    are not enrolled.62 For individuals with intellectual or developmental disabilities,
9    Medicaid provides more supportive services to facilitate employment.63 The role of
10
     60
11        The Center on Budget and Policy Priorities, Medicaid Works for People with
12   Disabilities (Aug. 29, 2017), https://www.cbpp.org/research/health/medicaid-works-
13   for-people-with-disabilities.
     61
14        Brigitte Gavin and Marci McCoy-Roth, Review of studies regarding the Medicaid
15   Buy-In Program, BOSTON UNIVERSITY, SARGENT COLLEGE, CENTER FOR PSYCHIATRIC
16   REHABILITATION, (2011), http://www.bu.edu/drrk/research-syntheses/psychiatric-
17   disabilities/medicaid-buy-in/; Social Security Administration, Continued Medicaid
18   Eligibility (Section 1619(B)), https://www.ssa.gov/disabilityresearch/wi/1619b.htm;
19   Medicaid and CHIP Payment and Access Commission, Promoting Continuity of
20   Medicaid Coverage among Adults under Age 65 (Mar. 2014),
21   https://www.macpac.gov/publication/ch-2-promoting-continuity-of-medicaid-
22   coverage-among-adults-under-age-65/.
     62
23        Brigitte Gavin and Marci McCoy-Roth, supra.
     63
24        Department of Health and Human Services, Centers for Medicare and Medicaid
25   Services, Updates to the §1915 (c) Waiver Instructions and Technical Guide regarding
26   employment and employment related services (Sept. 16, 2011), at
27   https://downloads.cms.gov/cmsgov/archived-
28   downloads/CMCSBulletins/downloads/CIB-9-16-11.pdf (discussing the use of waiver
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                   COOLEY LLP
                                                                            1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                20                           Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                           (206) 452-8700
 Case 4:19-cv-05210-RMP          ECF No. 152   filed 09/19/19   PageID.3815 Page 24 of 25



1    Medicaid to support individuals with disabilities so that they can remain productive
2    members of their community cannot be understated.
3             The number of individuals who will be irreparably harmed by the Regulation is
4    significant. Approximately one-third of working age adults enrolled in Medicaid have
5    a disability.64     In 2015 people with disabilities made up 26 percent of SNAP
6    participants.65 Blocking or disincentivizing access to medical and nutrition benefits will
7    result in worse medical outcomes and food insecurity for an already vulnerable
8    population.
9                                          CONCLUSION
10            The Regulation dramatically increases the likelihood that lawfully present
11   immigrants and         their families will forego health and nutrition benefits to avoid
12   negatively impacting their immigration status. The harmful impact of this Regulation
13   will most severely threaten the health and well-being of vulnerable children, pregnant
14   women, and individuals with disabilities. On behalf of their patients, members, and the
15   communities they serve, amici curiae urge this Court to grant Plaintiffs’ preliminary
16   injunction and to prevent further harm and damage to the health of these groups.
17            ///
18            ///
19
20   supports to increase employment opportunities for individuals with disabilities).
     64
21        See, e.g., Nationwide Adult Medicaid CAHPS, Health Care Experiences of Adults
22   with Disabilities Enrolled in Medicaid Only: Findings from a 2014-2015 Nationwide
23   Survey of Medicaid Beneficiaries (2016), https://www.medicaid.gov/medicaid/quality-
24   of-care/downloads/performance-measurement/namcahpsdisabilitybrief.pdf.
     65
25        Steven Carlson et al., SNAP Provides Needed Food Assistance to Millions of People
26   with Disabilities, CENTER FOR BUDGET AND POLICY PRIORITIES (June 14, 2017),
27   https://www.cbpp.org/research/food-assistance/snap-provides-needed-food-assistance-
28   to-millions-of-people-with.
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                   COOLEY LLP
                                                                            1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                21                           Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                           (206) 452-8700
 Case 4:19-cv-05210-RMP          ECF No. 152   filed 09/19/19   PageID.3816 Page 25 of 25



1           Respectfully submitted this 13th day of September, 2019.
2                                         By: /s/ Christopher B. Durbin
                                             Christopher B. Durbin (WSBA No. 41159)
3                                            1700 Seventh Avenue, Suite 1900
                                             Seattle, WA 98101-1355
4                                            Tel.: (206) 452-8700
                                             Fax: (206) 452-8800
5                                            Email: cdurbin@cooley.com
6                                              Susan Krumplitsch (pro hac vice pending)
                                               Elizabeth Stameshkin (pro hac vice pending)
7                                              Priya Arora (pro hac vice pending)
                                               COOLEY LLP
8                                              3175 Hanover Street
                                               Palo Alto, CA 94304-1130
9                                              Tel.: (650) 843-5000
                                               Fax: (650) 849-7400
10                                             Email: skrumplitsch@cooley.com
                                                       lstameshkin@cooley.com
11                                                     parora@cooley.com
12                                             Attorneys for amici curiae AMERICAN
                                               ACADEMY OF PEDIATRICS, AMERICAN MEDICAL
13                                             ASSOCIATION, AMERICAN COLLEGE OF
                                               PHYSICIANS, WASHINGTON CHAPTER OF
14                                             AMERICAN ACADEMY OF PEDIATRICS, and
                                               WASHINGTON STATE MEDICAL ASSOCIATION
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     AMICI CURIAE BRIEF I/S/O PLTF.’S                                                   COOLEY LLP
                                                                            1700 Seventh Ave, Ste. 1900
     MOTION FOR PRELIM. INJUNCTION                22                           Seattle, WA 98101-1355
     CASE NO. 4:19-cv-5210-RMP                                                           (206) 452-8700
